DETAILED ACTION

Claims 16-35 are now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Patent Publication # US 2015/0264134 A1)(hereafter Dong). 

Consider claims 16, 23, and 30, Dong clearly shows and discloses, a resource communication method, a device for resource discovery,  and a computer program product comprising instructions for resource discovery stored on a non-transitory computer-readable medium, that when executed by one or more processors comprising: 
storing, by a centralized redirector (core responsible resource directory), mapping information (the mapping information between CoAP URIs and Node-IDs to get the address information of resource), wherein the mapping information indicates mapping relationships between resource identifiers (resource identifier, etc.) and identifiers of resource servers  (peer resource directory) in which resource information (content, stored value, complete resource result, resource, etc.) corresponding to the resource identifiers is stored  (At 1908, the home RD 1904 may apply the two keys to the hashing function to get the responsible RDs, which are P and P6 in accordance with the illustrated example. The home RD 1904 may choose either one of them as the core responsible RD. In the illustrated example, the home RD 1904 chooses P11 and forwards the request accordingly (at 1910). As shown, the P11 may use the hashing function to the other parameter, and may determine that P6 is also a responsible RD. At 1912, P11 may send the request to P6, and the Reference list request may be included (attached) in the request. In an example, if the P6 does not find any matching resource, it may return the addresses of P2 and P1 to P11, at 1914. At 1916, the P11 is determines that P1 and P2 comprise the joint set (in both Reference lists). At 1918a and 1918b, the P11 then may forward the request to both P1 and P2, respectively. As shown, in accordance with the illustrated example, if the P1 does not find any matching resource, it may return a `not found` response at 1920a.)(Dong; figure 6, figure 11, figure 19, abstract, paragraph [0027], [0059], [0113], [0145]); 
receiving, by the centralized redirector, a request packet from a first resource server  (resource lookup request, request, etc.), wherein the request packet comprises a first resource identifier, and wherein first resource information corresponding to the first resource identifier is not stored in the first resource server (home resource directory)(At 1908, the home RD 1904 may apply the two keys to the hashing function to get the responsible RDs, which are P and P6 in accordance with the illustrated example. The home RD 1904 may choose either one of them as the core responsible RD. In the illustrated example, the home RD 1904 chooses P11 and forwards the request accordingly (at 1910).) (Dong; figure 6, figure 11, figure 19, abstract, paragraph [0027], [0113], [0145]); and 
sending, by the centralized redirector (core responsible resource directory), a response packet (response) to the first resource server based on the first resource identifier and the mapping information, wherein the response packet indicates a second resource server in which the first resource information corresponding to the first resource identifier is stored, wherein the response packet comprises an identifier of the second resource server, and wherein the identifier of the second resource server is in a mapping relationship with the first resource identifier in the mapping information  (In accordance with the illustrated example, the P2 finds the matching resource, and returns it to P11 (at 1920b). At 1922, the P11 then may return the resource to the home RD 1904, which in turns sends the response to the client 1902 (at 1924).)(Dong; figure 6, figure 11, figure 19, abstract, paragraph [0027], [0113], [0145]).
It is noted that Dong is silent in regards to storing mapping “relationships” between resource identifiers and identifiers of resource servers. Nevertheless, abstract as well as paragraph [0027] of Dong disclose applying keys to generate mapping information. This implies that the mapping information is stored, it just needs an extra step of applying keys in order to access it.  
Claim 23 recites the additional features of a memory configured to store an instruction (Dong; paragraph [0171], [0175]); and a processor coupled to the memory (Dong; paragraph [0169], [0170]), wherein the instruction causes the processor to be configured. 

Claim 30 recites the additional features of a non-transitory computer-readable storage medium storing computer instructions, that when executed by one or more processors (Dong; paragraph [0171], [0175]).

Consider claims 20, 27 and 34, Dong discloses wherein the identifier of the second resource server comprises an Internet Protocol address (IP address), a media access control address, or a device identifier of the second resource server (Dong, paragraph [0080]).  

Consider claims 22, and 29, Dong discloses wherein the centralized redirector is coupled to the first resource server in an Internet of Things network (IoT system) (Dong, paragraph [0029]).


Claims 17-19, 24-26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dong et al. (US Patent Publication # US 2015/0264134 A1)(hereafter Dong) in view of Shelby (Non-Patent Literature: The Constrained Application Protocol (CoAP)(hereafter Shelby)(provided by Applicant on the IDS dated 04JUN2019).

Consider claims 17, 24, and 31, and as applied to claims 16, 23, and 30 above, Dong clearly shows and discloses, the communication method of claim 16.
However, Dong does not explicitly disclose the response packet comprises a Code field, and wherein the Code field indicates that a packet type of the response packet is a redirection response packet.
Shelby in general shows and discloses The Constrained Application Protocol (CoAP) is a specialized web transfer protocol for use with constrained nodes and constrained (e.g., low-power, lossy) networks.  The nodes often have 8-bit microcontrollers with small amounts of ROM and RAM, while constrained networks such as IPv6 over Low-Power Wireless Personal Area Networks (6LoWPANs) often have high packet error rates and a typical throughput of 10s of kbit/s.  The protocol is designed for machine-to-machine (M2M) applications such as smart energy and building automation. CoAP provides a request/response interaction model between application endpoints, supports built-in discovery of services and resources, and includes key concepts of the Web such as URIs and Internet media types.  CoAP is designed to easily interface with HTTP for integration with the Web while meeting specialized requirements such as multicast support, very low overhead, and simplicity for constrained environments.
Shelby clearly shows and discloses the claimed feature(s) of the second response packet comprises a Code field, and wherein the Code field indicates that a packet type of the second response packet is a redirection response packet (Shelby; Section 5.9: pages 48-51, Section 12.1: pages 86 and 87, Section 12.1.2: pages 88 and 89), for the desirable purpose of indicating the type of response message.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Shelby and Dong since both concern systems for servicing requests and responses during the discovery or services and resources and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a code field, as taught by, Shelby into the system of Dong for the purpose of specifying a response code in a message (Shelby; Section 12.1: pages 86 and 87, Section 12.1.2: pages 88 and 89), thereby indicating the type of response message. 
Consider claims 18, 25, and 32, and as applied to claims 16, 23, and 30 above, Dong as modified by Shelby clearly shows and discloses, the communication method of claim 3, wherein the Code field is represented in a 3.xx format (Shelby; Section 12.1: pages 86 and 87, Section 12.1.2: pages 88 and 89).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 17, 23, and 31.

	Consider claims 19, 26 and 33, and as applied to claims 16, 23, and 30 above, Dong as modified by Shelby clearly shows and discloses wherein the code field is carried in a payload field of the response packet (Shelby; Section 10.1.1: response in payload field). The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 17, 23, and 31.

Claims 17-19, 24-26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dong et al. (US Patent Publication # US 2015/0264134 A1)(hereafter Dong) in view of Novo Diaz et al. (US Patent Publication # US 2019/0020622, hereafter referred to as “ND”).

Consider claims 21, 28 and 35, as applied to claims 16, 23 and 30 above, Dong clearly shows and discloses the device and computer program product, wherein the resource identifiers correspond to sensor measurement information collected by a temperature sensor (temperature sensor) and pressure sensor (pressure sensor) (Dong; paragraph [0016], [0042]). 
However, Dong does not teach sensor measurement information collected by a humidity sensor.  Nevertheless, this is taught by ND (humidity sensor) (ND, [0053]). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ a humidity sensor because it is a common sensor widely used by appliances.

Consider claim 35, Dong discloses the computer program product of claim 30, wherein the resource identifiers correspond to sensor measurement information collected by a temperature sensor (temperature sensor) and pressure sensor (pressure sensor) (Dong; paragraph [0016], [0042]), and wherein the centralized redirector is coupled to the first resource server in an Internet of Things network (IoT system) (Dong, paragraph [0029]).
However, Dong does not teach sensor measurement information collected by a humidity sensor.  Nevertheless, this is taught by ND (humidity sensor) (ND, [0053]). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ a humidity sensor because it is a common sensor widely used by appliances.

Response to Amendment
Specification
The objection to the title is withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 102
	Applicant’s amendment overcomes the 102 rejection. However, it does not necessarily place the application in condition for allowance. 
	In response to Applicant’s argument that Dong does not disclose that “a centralized redirector stores mapping information that indicates mapping relationships between resource identifiers and identifiers of resource servers, receives a request packet from a first resource server, and sends a response packet to the first resource server based on a first resource identifier and the mapping relationship, wherein the response packet indicates a second resource server in which first resource information corresponding to the first resource identifier is stored,” the PTO respectfully submits that although not explicitly disclosed, Dong implicitly teaches this feature as pointed out above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALINA A BOUTAH/Primary Examiner, Art Unit 2443